department of the treasury internal_revenue_service washington d c q q government entities division may uniform issue list - se t ep rast i rakkrekkkakkkkkk rekkkkkkkkrr kkk rkkkkkkkkkk keke legend taxpayer a tedncdbeinik taxpayer b jodo debit ira x stvesunnwnnnses company c jobb gioia salalaelaloaiatettttetata fa ecick jed ebiek ieee rrkkkkkak kare amount e dear state m percent h county l amount g this is in response to a letter dated anxeekeheiaee os sudodlemented by communication dated submitted on your behaif by your authorized representative in which you ask whether a distribution from your individual_retirement_arrangement to your former spouse is considered a modification to a series of substantially_equal_periodic_payments within the meaning of sec_72 of the internal_revenue_code the code the following facts and representations have been submitted on your behalf taxpayer a began taking a series of periodic_payments from an individual_retirement_arrangement ira x she maintains with company c taxpayer a will attain age on euanewexeee taxpayer a elected to have distributions from ira x commence in a series of substantially_equal_periodic_payments as described in sec_2 of revrul_2002_62 2002_42_irb_710 specifically taxpayer a used the fixed annuitization method to determine the annual distributions from ira x the distributions from ira x began on aaeeeeanaeeeee ond were intended to comply with the requirements of sec_72 of the code the annual distribution from ira x is amount e taxpayer a's series of substantially_equal_periodic_payments are made ona monthly basis in the amount of amount g taxpayer a received distributions from ira x on a monthly basis in the amount of amount g from through taxpayer a will continue to receive the same distribution of amount g until the division of ira x on tee judgment of divorce was granted to taxpayer a and taxpayer b by final decree of the family court of state m in and for county l final decree a property settlement agreement was entered into by taxpayer a and taxpayer b the terms of which are contained in a marital stipulation agreement and order in county l state m dated stipulation agreement’ the stipulation agreement included a division of taxpayer a and taxpayer b's property including ira x the stipulation agreement requires that taxpayer b is granted a portion of the value of ira x and also provides taxpayer a the right to request a private_letter_ruling from the internal_revenue_service in order to avoid a penalty taxpayer a shall keep the first dollar_figurexxx xxx of the value of ira x plus percent h of the value in excess of dollar_figurexxx xxx however any gross distributions made to taxpayer a between e and the actual division of ira x will be attributed to taxpayer a pursuant to the stipulation agreement a portion of the value of ira x is awarded to taxpayer a pursuant to the following formula percent h balance at date of division of ira x - dollar_figurexxxx xxx - amount g number of months between through the month containing the date of the actual division of ira x dollar_figurexxx xxx the balance of ira x will be transferred to taxpayer b it is represented that the stipulation agreement and order is a divorce_or_separation_instrument within the meaning of code sec_408 and as described in code sec_71 as a result of the proposed transfer of a portion of the value of ira x to taxpayer b the account balance of ira x will be reduced accordingly using this reduced account balance on which to calculate her series of substantially_equal_periodic_payments would result in a distribution of an amount less than the amount determined when taxpayer a commenced receiving her periodic_payments from ira x taxpayer a intends to use the same fixed annuitization methodology to calculate her future payments from jra x based on the foregoing taxpayer a requests the following rulings the proposed division of ira x and the proposed transfer of a certain portion from ira x to taxpayer b pursuant to the stipulation agreement will be considered a nontaxable transfer under code sec_408 d the reduction in the monthly distribution from ira x to taxpayer a beginning in the month following the month of division of ira x prior to taxpayer a attaining age will not constitute a modification to a series of substantially_equal_periodic_payments from ira x under code sec_72 that will result in the imposition of the percent additional tax under code sec_72 for ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the code provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee's attainment of age or the close of the five-year period beginning with the date of the first payment and after the employee attains age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_408 of the code provides that an individual's ira interest transferred to a spouse or former spouse pursuant to a decree of divorce_or_separation_instrument described in subparagraph a of sec_71 is not treated as a taxable transfer made by such individual notwithstanding any other provision of this subtitle and is treated as an ira of such spouse and not of the original ira owner thereafter such transferred interest is to be treated as maintained for the benefit of such spouse notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations under sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 question and answer-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 r b which was published on date modified q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 iv if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the fixed annuitization method provides that the annual payment for each year is determined by dividing the account balance by an annuity factor that is the present_value of an annuity of one dollar_figure dollar per year beginning at the taxpayer's age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary the annuity factor is derived using the mortality_table in appendix b of revrul_2002_62 and using the chosen interest rate under this method the account balance the annuity factor the chosen interest rate and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year in this case taxpayer a commenced receiving a series of substantially_equal_periodic_payments from ira x in in satisfaction of the terms of the stipulation agreement which was finalized on a4 portion of the value of ira x is awarded to taxpayer b and will be transferred to an individual_retirement_account in his own name pursuant to sec_408 of the code the proposed transfer from ira x to taxpayer b pursuant to the stipulation agreement is considered to be a nontaxable transfer from ira x by taxpayer a and the portion of the ira x account balance that will be transferred ceases to be the property of taxpayer a's ira x at the time of the proposed transfer and can no longer be used to calculate taxpayer a's subsequent payments from ira x the proposed transfer will reduce the ira x account balance which means that the ira x account balance on which taxpayer a will use to calculate her subsequent payments using the same methodology for the series of payments beginning in in the month following the month of division of ira x will produce an annual distribution that is less than the amount calculated when she commenced to receive the series of substantially_equal_periodic_payments from ira x in view of the foregoing we conclude that the proposed division of ira x and the transfer of a certain portion from ira x to taxpayer b pursuant to the stipulation agreement will be considered a nontaxable transfer under code sec_408 we also conclude that the reduction in the monthly distribution from ira x to taxpayer a beginning in the month following the month of division of ira x prior to taxpayer a attaining age will not constitute a modification to a series of substantially_equal_periodic_payments from ira x under code sec_72 that will result in the imposition of the percent additional tax under code sec_72 for ira x this ruling does not express an opinion as to whether but assumes that the series of substantially_equal_periodic_payments received from ira x satisfy code sec_72 and revrul_2002_62 this ruling also assumes that ira x satisfies the requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is addressed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions about this ruling please contact identification_number tannic at please address all correspondence to sincerely yours carblor j latkins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
